t c memo united_states tax_court theresa salopek et al petitioners v commissioner of internal revenue respondent docket nos filed date david p leeper for petitioners david b mora for respondent memorandum opinion cases of the following petitioners are consolidated herewith mark and marcie m salopek docket no benjamin g and mary k salopek docket no and james a and georgia j salopek docket no foley judge this matter is before the court on petitioners' motion for award of reasonable_litigation_costs pursuant to sec_7430 and rule unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure background petitioners ie theresa mark marcie benjamin mary james and georgia salopek resided in dona ana county new mexico at the time their petitions were filed some of the facts have been stipulated and are so found petitioners own and operate salopek 6u farms inc salopek a pecan farm and cattle ranch salopek is an s_corporation with a fiscal_year fy ending january the petitioners are calendar_year taxpayers mark ben and james who are theresa's sons filed joint income_tax returns for and with their respective wives marcie mary and georgia on or about date respondent began an examination of petitioners' federal individual income_tax returns and salopek's fy s_corporation tax_return respondent assigned agent christopher parker to the examination petitioners filed powers of attorney authorizing david leeper an attorney to represent salopek and arthur valdez ii an accountant to represent the individual petitioners in date respondent broadened the scope of his examination to include petitioners' and tax returns and salopek's fy and fy tax returns salopek's fy tax_return included a dollar_figure charitable deduction relating to a contribution of cattle and a dollar_figure depreciation deduction salopek's fy and fy tax returns included depreciation_deductions of dollar_figure and dollar_figure respectively as shareholders of salopek petitioners included their allocable share of salopek's ordinary_income and charitable_contribution on their and individual tax returns in addition each petitioner deducted a dollar_figure charitable_contribution of cash in ie the cash contributions totaled dollar_figure during the examination agent parker requested salopek's depreciation schedules and substantiation for the charitable_contributions of cash and cattle petitioners did not provide substantiation for the cattle contribution but did provide the depreciation schedules and substantiation for the cash contributions after reviewing the depreciation schedules agent parker requested but did not receive substantiation for the depreciable bases of certain pecan trees on date respondent mailed to petitioners notices of deficiency relating to and respondent disallowed for lack of substantiation each petitioner's allocable share of salopek's depreciation_deductions for fy fy and fy allocable share of salopek's dollar_figure cattle contribution for fy and dollar_figure cash contribution claimed on their respective tax returns in petitions filed on date petitioners challenged respondent's determinations in answers filed on date respondent reiterated the contentions set forth in the notices of deficiency the cases were assigned to appeals officer robert chirich on date officer chirich requested that petitioners provide substantiation for the deductions relating to depreciation and contributions of cash and cattle on date petitioners provided partial substantiation for the depreciation_deductions on date officer chirich informed petitioners' counsel that agent parker would continue his examination on date the court granted petitioners leave to amend their petitions in the amendments petitioners contended that salopek erroneously capitalized pecan tree pruning costs and in calculating its charitable_contribution undervalued the cattle petitioners further contended that they were entitled to refunds on date respondent filed answers to the amendments denying petitioners' contentions in early date agent parker requested substantiation for the deductions relating to the cattle contribution and the depreciable bases of the pecan trees in date he requested substantiation for the pruning costs deduction between date and date petitioners provided the requested substantiation respondent then conceded the depreciation and pruning costs deductions and settled the cattle contribution issue on date the parties filed a stipulation of settled issues and on date petitioners filed a motion for award of reasonable_litigation_costs discussion we may award litigation costs to petitioners if they meet the requirements of sec_7430 respondent concedes that petitioners have substantially prevailed met the net_worth requirements and exhausted all administrative remedies see sec_7430 b c a thus the remaining issues for decision are whether respondent's position was substantially justified petitioners unreasonably protracted the court proceedings and the litigation costs claimed by petitioners are reasonable see sec_7430 b c c b i substantial justification on date and date respondent filed his answers and took the position that petitioners had not substantiated and thus were not allowed the deductions for depreciation pecan tree pruning costs and contributions of cash and cattle respondent must prove that this position was substantially justified sec_7430 respondent's position was substantially justified if it had a reasonable basis in both law and fact 487_us_552 this court will determine the reasonableness of respondent's position as to each issue independently and apportion the requested award between those issues for which respondent was and those issues for which respondent was not substantially justified see eg 106_tc_76 respondent concedes that his position with respect to the cash contributions was not substantially justified a depreciation_deductions respondent contends that he was substantially justified in disallowing salopek's depreciation_deductions because petitioners failed to provide the necessary substantiation during the examination petitioners provided agent parker with salopek's fy fy and fy depreciation schedules each of which delineated more than assets after reviewing the schedules agent parker requested that petitioners substantiate the depreciable bases of only three assets--certain pecan trees placed_in_service during and petitioners did not provide agent parker with the requisite substantiation respondent then disallowed all of salopek's depreciation_deductions when respondent ultimately received the substantiation for the pecan trees however he conceded the issue respondent's position with respect to the pecan trees was substantially justified respondent's position with respect to the other assets however was not substantially justified because respondent did not request substantiation for these assets b pruning costs in date petitioners amended their petitions to contend that salopek incorrectly capitalized pecan tree pruning costs it should have expensed respondent disagreed because he had no information that substantiated petitioners' contentions when the appropriate substantiation was submitted respondent conceded the issue therefore respondent's position was substantially justified c cattle contribution respondent contends that he was substantially justified in disallowing salopek's fy cattle contribution deduction because petitioners failed to provide the necessary substantiation the commissioner may deny a taxpayer a deduction for the charitable_contribution of property if the taxpayer fails to maintain certain documentation eg the value of the property and the date of the contribution see sec_1 170a- b income_tax regs during the examination agent parker requested that petitioners substantiate the cattle contribution deduction upon receiving the substantiation respondent proposed to settle this issue therefore respondent's position was substantially justified ii unreasonable protraction of proceeding petitioners are not eligible for an award of litigation costs for any portion of the proceeding that they unreasonably protracted sec_7430 petitioners did not protract the proceeding petitioners did file numerous motions but none were meritless and two were necessitated by respondent's multiple requests for documentation already in his possession iii reasonable_litigation_costs petitioners request an award of dollar_figure in litigation costs sec_7430 allows petitioners to recover attorney's_fees and court costs if such fees and costs are reasonable although petitioners' attorney's billing statements do not delineate the precise number of hours related to each of the various issues they provide sufficient detail to determine an appropriate award where petitioners' attorney did not allocate his hours and costs to specific issues we use an apportionment percentage to determine the number of hours and costs for which petitioners are entitled to an award the apportionment percentage is a fraction the numerator is the total adjustments relating to the issues for which respondent was not substantially justified ie cash contributions of dollar_figure and depreciation_deductions of dollar_figure and the denominator is the total adjustments relating to all issues ie dollar_figure accordingly petitioners are entitled to reimbursement for percent of the hours and costs that the attorney did not allocate to specific issues petitioners' attorney billed a total of hours ie hours relating to the cattle contribution pecan tree basis and pruning cost issues hours in relating to the cash contributions hours in relating to all issues and hours in relating to all issues an award relating to attorney's_fees incurred in and is limited to the statutory rate of dollar_figure and dollar_figure per hour respectively sec_7430 revproc_97_57 1997_52_irb_20 revproc_96_ 1996_2_cb_392 accordingly we award attorney's_fees of dollar_figure ie x percent x dollar_figure dollar_figure x percent x dollar_figure dollar_figure total dollar_figure big_number dollar_figure petitioners incurred dollar_figure of reimbursable litigation costs ie filing fees of dollar_figure and fax copy supply telephone and travel_expenses totaling dollar_figure we award petitioners dollar_figure ie dollar_figure dollar_figure x percent to reflect the foregoing appropriate orders and decisions will be entered
